DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  claims 18 and 19 are having the same limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 11, 13, 16, 19 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicants’ admitted prior art (Fig. 1, hereinafter AAPA).
Regarding claims  1 and 13, AAPA teaches creating a first virtual routing agent (VRA) (Fig. 1, VROUTER)  for a first VPC (Fig. 1, PVC 21)  of a first public cloud (Fig. 1, Public IP); sending a registration request to a VRA controller (Fig. 1, message 1, and [0035] to register with their hub (VPC 30)), wherein the registration request comprises a data structure that includes communication parameters of the first VRA ([0035] static VPC mapping information to register with their hub (VPC 30)); receiving communication parameters of other VRAs for other VPCs located in other public cloud environments from the VRA controller (Fig. 1, message 2, and [0035] he private network node 130 in the hub (VPC 30) responds (message 2) to the spoke (VPC 21) with the IP address 13.57.78.168 corresponding to the NAT GW 106); and using the communication parameters of the other VRAs for overlay routing of data packets from the first VPC of the first public cloud to other VPCs of other public clouds via the other VRAs of the other VPCs ([0035] A dynamic GRE tunnel 112 is created between the two spokes VPC 21 and VPC 22.  Traffic between the network node 102 having an IP address of 172.21.1.67 in VPC 21 and the network node 104 having an IP address of 172.22.1.169 located in VPC 22 traverses the dynamic GRE tunnel 112).
Regarding claims 8 and 16, AAPA teaches, as in claim 1 above, receiving, by a virtual routing agent (VRA) controller, a registration request from a first VRA (Fig. 1, message 1, and [0035] to register with their hub (VPC 30)), wherein the registration request comprises a data structure that includes communication parameters of the first VRA ([0035] static VPC mapping information to register with their hub (VPC 30)); registering, by the VRA controller, the first VRA; and sending, by the VRA controller, communication parameters of other VRAs to the first VRA to enable the first VRA to communicate outgoing data packets to other VRAs , wherein the other VRAs are located in a different public cloud than the first VRA (Fig. 1, message 2, and [0035] he private network node 130 in the hub (VPC 30) responds (message 2) to the spoke (VPC 21) with the IP address 13.57.78.168 corresponding to the NAT GW 106).
Regarding claims 11 and 20, AAPA teaches wherein the outgoing data packets are transmitted using Generic Routing Encapsulation (GRE) protocol ([0035] existing protocols such as multipoint generic routing encapsulation (mGRE)).
 the outgoing data packets are transmitted using Internet Protocol version 4 (IPv4) protocol or using Internet Protocol version 6 (IPv6) protocol ([0035] A dynamic GRE tunnel 112 is created between the two spokes VPC 21 and VPC 22.  Traffic between the network node 102 having an IP address of 172.21.1.67 in VPC 21 and the network node 104 having an IP address of 172.22.1.169 located in VPC 22 traverses the dynamic GRE tunnel 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Makhijani et al. (US 20170142225).
Regarding claims 2 and 14, AAPA does not expressly teach saving the communication parameters of other VRAs for other VPCs located in other public cloud environments in a local store. Makhijani teaches Fig. 1, Fig. 5, Fig. 8, and [0049] At step 817, the CRP Site A may update its local CCIB and forward the Report message of step 813 toward CSP A. At step 819, the CRP Site B may update its local CCIB and forward the Report message of step 815 toward CSP B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Makhijani in order to employ a single and unified methodology to control multi-tenancy datacenter, inter-datacenter communication, and 
hybrid-cloud interconnect ([0004], Makhijani).
Claims 5, 9, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Kempf et al. (US 20140241247).
Regarding claim 5, AAPA teaches receiving incoming data packets from one of the other VRAs, however AAPA does not expressly teach decapsulating a VPC header portion of the incoming data packets and forwarding the incoming data packets to the first VPC. Kempf teaches [0100] including the GTP encapsulation header and Fig. 18A decapsulate the packets of the subscriber session to establish a second endpoint of the GTP tunnel at the GGSN (Block 1807). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kempf in order to implement control of a data plane by the control plane being executed in a cloud computer system ([0002], Kempf).
Regarding claims 9, 17, and 18, AAPA does not expressly teach the communication parameters of the other VRAs are encapsulated into a VPC header portion of the outgoing data packets. Kempf teaches [0100] including the GTP encapsulation header and Fig. 18A, Block 1807. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 12, AAPA does not expressly teach the outgoing data packets are transmitted using Multiprotocol Label Switching (MPLS) routing. Kempf teaches Fig. 7A and [0062] the switch supports MPLS (Block 709). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kempf in order to implement control of a data plane by the control plane being executed in a cloud computer system ([0002], Kempf).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Ekstrom et al. (US 5968126).
Regarding claim 7, AAPA does not expressly teach the first VRA sends the registration request to the VRA controller during a startup process of the first VRA. However, it is well known in the art to send the registration request to a controller during a startup process, as discloses in Ekstrom, starting on col. 4 line 66, The power up program can be invoked, for example, from file c:.backslash.autoexec.bat stored on client 120.1.  This program sends a request to a DHCP server to get an IP address.  This request uses the BOOTP protocol known in the art… Then the client sends a request to WINS server 150 to register the IP address and the client's workstation name. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the known method in order to yield to an expected result.
Allowable Subject Matter
Claims 3, 4, 6, and 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467